Exhibit 10.1

SIXTH AMENDMENT

TO AMENDED AND RESTATED FINANCING AGREEMENT

SIXTH AMENDMENT, dated as of April 8, 2009 (the “Sixth Amendment”), to the
Financing Agreement referred to below, by and among (i) ENHERENT CORP., a
Delaware corporation (the “Parent”), and each Subsidiary of Parent listed as a
borrower on the signature pages thereto (together with the Parent, each, a
“Borrower” and collectively, the “Borrowers”), and (ii) ABLECO FINANCE LLC, a
Delaware limited liability company (“Ableco”) as lender and as agent (in such
capacity, the “Agent”) for itself and each Person that purchases any portion of
Ableco’s rights and obligations under the Financing Agreement pursuant to
Sections 2.07 and 10.07 thereof (collectively with Ableco, the “Lenders”).

WHEREAS, the Borrowers, the Agent and the Lenders are parties to the Amended and
Restated Financing Agreement dated as of April 1, 2005 (as amended to date, the
“Financing Agreement”), pursuant to which the Lenders have agreed to make
certain term loans and revolving loans to the Borrowers from time to time in an
aggregate principal amount at any time outstanding not to exceed the aggregate
amount set forth in the Financing Agreement; and

WHEREAS, the Borrowers have requested that the Agent and the Lenders amend
certain provisions of the Financing Agreement to, among other things,
(a) increase the interest rate applicable to the Terms Loan B and the Revolving
Loans (each as defined in the Financing Agreement) and (b) modify the financial
covenants set forth in Section 6.03 of the Financing Agreement, all in
accordance with and subject to the terms and conditions set forth herein;

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:

1.1 Definitions. Any capitalized term used herein and not defined shall have the
meaning assigned to it in the Financing Agreement.

1.2 Amendments to the Financing Agreement.

(a) Section 1.01 of the Financing Agreement is hereby amended by adding the
following new definitions in their appropriate alphabetical order, as follows:

“‘Funding Losses’ has the meaning specified therefor in Section 2.11.”

“‘Interest Period’ means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Reference Rate Loan to
a LIBOR Rate Loan) and ending 1, 2, or 3 months thereafter; provided, however,
that (a) if any Interest Period would end on a day that is not a Business Day,
such Interest Period shall be extended (subject to clauses (c)-(e) below) to the
next succeeding Business Day, (b) interest shall accrue at the applicable rate
based upon the LIBOR Rate from and including the first day of each Interest
Period to, but excluding, the



--------------------------------------------------------------------------------

day on which any Interest Period expires, (c) any Interest Period that would end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day, (d) with
respect to an Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period), the Interest Period shall
end on the last Business Day of the calendar month that is 1, 2 or 3 months
after the date on which the Interest Period began, as applicable, and (e) the
Borrowers may not elect an Interest Period which will end after the Final
Maturity Date.”

“‘LIBOR’ means, with respect to each day during each Interest Period pertaining
to a LIBOR Rate Loan, the rate of interest published in The Wall Street Journal,
Eastern Edition, two Business Days prior to such Interest Period as the “London
Interbank Offered Rate” applicable to such Interest Period. In the event that
The Wall Street Journal, Eastern Edition is not published or such rate does not
appear in The Wall Street Journal, Eastern Edition, LIBOR shall be the rate
determined by the Agent to be the rate at which deposits in Dollars are offered
to major banks in the London interbank market, two Business Days prior to the
beginning of such Interest Period, in an amount approximately equal to the
principal amount of the LIBOR Rate Loan to which such Interest Period is to
apply and for a period of time comparable to such Interest Period, which
determination shall be conclusive absent manifest error.”

“‘LIBOR Deadline’ has the meaning specified therefor in Section 2.10.”

“‘LIBOR Notice’ means a written notice substantially in the form of Exhibit A to
the Sixth Amendment.”

“‘LIBOR Option’ has the meaning specified therefor in Section 2.09.

“‘LIBOR Rate’ means, for each Interest Period for each LIBOR Rate Loan, the
greater of (a) 4.00% and (b) the rate per annum determined by the Agent (rounded
upwards if necessary, to the next 1/100%) by dividing (x) LIBOR for such
Interest Period by (y) 100% minus the Reserve Percentage. The LIBOR Rate shall
be adjusted on and as of the effective day of any change in the Reserve
Percentage.”

 

-2-



--------------------------------------------------------------------------------

“‘LIBOR Rate Loan’ means each portion of a Loan that bears interest at a rate
determined by reference to the LIBOR Rate.”

“‘Reference Rate Loan’ means each portion of a Loan that bears interest at a
rate determined by reference to the Reference Rate.”

“‘Reserve Percentage’ means, on any day, for any Lender, the maximum percentage
prescribed by the Board (or any successor Governmental Authority) for
determining the reserve requirements (including any basic, supplemental,
marginal, or emergency reserves) that are in effect on such date with respect to
eurocurrency funding (currently referred to as “eurocurrency liabilities”) of
that Lender, but so long as such Lender is not required or directed under
applicable regulations to maintain such reserves, the Reserve Percentage shall
be zero.”

“‘Sixth Amendment’ means the Sixth Amendment to Amended and Restated Financing
Agreement, dated as of April 8, 2009, by and among the Borrowers, the Agent and
the Lenders.”

“‘Sixth Amendment Effective Date’ means the later of (i) April 8, 2009 and
(ii) the date on which all of the conditions precedent set forth in Section 2 of
the Sixth Amendment have been satisfied or waived in writing.”

(b) The definition of “Business Day” set forth in Section 1.01 of the Financing
Agreement is hereby amended and restated in its entirety to read as follows:

“‘Business Day’ means (a) any day other than a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required to close, and
(b) with respect to the borrowing, payment or continuation of, or determination
of interest rate on, LIBOR Rate Loans, any day that is a Business Day described
in clause (a) above and on which dealings in Dollars may be carried on in the
interbank eurodollar markets in New York City and London.”

(c) Section 2.04(a) of the Financing Agreement is hereby amended and restated in
its entirety to read as follows”

“(a) Loans.

(i) Each Revolving Loan shall bear interest on the principal amount thereof from
time to time outstanding, from the date of such Loan until such principal amount
becomes due, at a rate per annum equal to the Reference Rate plus (A) at any
time prior to the Sixth Amendment Effective Date, 3.00% and (B) at any time
thereafter, 4.00%;

 

-3-



--------------------------------------------------------------------------------

(ii) Subject to the terms of this Agreement, at the option of the Borrower, the
Term Loan B or any portion thereof shall, commencing on the Sixth Amendment
Effective Date, be either a Reference Rate Loan or a LIBOR Rate Loan. Prior to
the Sixth Amendment Effective Date, the Term Loan B shall bear interest on the
principal amount thereof from time to time outstanding, from the date the Term
Loan B is made until the Sixth Amendment Effective Date, at a rate per annum
equal to 3.00%. Commencing on the Sixth Amendment Effective Date, each portion
of the Term Loan B that is a Reference Rate Loan shall bear interest on the
principal amount thereof from time to time outstanding, from the Sixth Amendment
Effective Date until repaid or converted, at a rate per annum equal to the
Reference Rate plus 0.25%. Each portion of the Term Loan B that is a LIBOR Rate
Loan shall bear interest on the principal amount thereof from time to time
outstanding, from the date such portion of the Term Loan B is converted to, or
continued as, a LIBOR Rate Loan until repaid or converted back to a Reference
Rate Loan, at a rate per annum equal to the LIBOR Rate for the Interest Period
in effect for the Term Loan B (or such portion thereof) plus 4.00%.”

(d) Section 2.05(d) of the Financing Agreement is hereby amended and restated in
its entirety to read as follows:

“(d) Interest and Fees. Any prepayment made pursuant to this Section 2.05 shall
be accompanied by (i) accrued interest on the principal amount being prepaid to
the date of prepayment, (ii) any Funding Losses payable pursuant to Section 2.11
and (iii) if such prepayment would reduce the amount of the outstanding Loans to
zero at a time when the Revolving Credit Commitment has been terminated, such
prepayment shall be accompanied by the payment of all fees due but unpaid to
such date pursuant to Section 2.06.”

(e) Article II of the Financing Agreement is hereby amended by inserting at the
end thereof the following new Section 2.09, Section 2.10, Section 2.11,
Section 2.12 and Section 2.13 to read as follows:

“Section 2.09. LIBOR Option. In lieu of having interest charged at the rate
based upon the Reference Rate, the Borrowers shall have the option (the “LIBOR
Option”) to have interest on all or a portion of the Term Loan B be charged at a
rate of interest based upon the LIBOR Rate. Interest on LIBOR Rate Loans shall
be payable in accordance with Section 2.04(c). On the last day of each
applicable Interest Period, unless the Borrowers properly have exercised the
LIBOR Option with respect thereto, the interest

 

-4-



--------------------------------------------------------------------------------

rate applicable to such LIBOR Rate Loans automatically shall convert to the rate
of interest then applicable to Reference Rate Loans of the same type hereunder.
At any time that a Default or an Event of Default has occurred and is
continuing, the Borrowers no longer shall have the option to request that any
portion of the Loans bear interest at the LIBOR Rate and the Agent shall have
the right to convert the interest rate on all outstanding LIBOR Rate Loans to
the rate of interest then applicable to Reference Rate Loans of the same type
hereunder.

Section 2.10 Exercise of LIBOR Option.

(a) The Borrowers may, at any time and from time to time, so long as no Default
or Event of Default has occurred and is continuing, elect to exercise the LIBOR
Option by notifying the Agent prior to 11:00 a.m. (New York City time) at least
5 Business Days prior to (i) the commencement of the proposed Interest Period or
(ii) in the case of the conversion of a LIBOR Rate Loan into a Reference Rate
Loan, the last day of the then current Interest Period (the “LIBOR Deadline”).
Notice of the Borrowers’ election of the LIBOR Option for a permitted portion of
the Term Loan B and an Interest Period pursuant to this subsection (a) shall be
made by delivery to the Agent of a LIBOR Notice received by the Agent before the
LIBOR Deadline, or by telephonic notice received by the Agent before the LIBOR
Deadline (to be confirmed by delivery to the Agent of a LIBOR Notice received by
the Agent prior to 5:00 p.m. (New York City time) on the same day). Promptly
upon its receipt of each such LIBOR Notice, the Agent shall provide a copy
thereof to each of the Lenders. Each LIBOR Notice shall be irrevocable and
binding on the Borrowers.

(b) Notwithstanding anything to the contrary contained in this Agreement, the
Borrowers (i) shall have not more than three (3) LIBOR Rate Loans in effect at
any given time, and (ii) only may exercise the LIBOR Option for LIBOR Rate Loans
of at least $500,000 and integral multiples of $100,000 in excess thereof.

(c) The Borrowers may prepay LIBOR Rate Loans at any time; provided, however,
that in the event that LIBOR Rate Loans are prepaid on any date that is not the
last day of the Interest Period applicable thereto, including as a result of any
mandatory prepayment pursuant to Section 2.05(c) or any application of payments
or proceeds of Collateral in accordance with any other provision of the
Financing Agreement or for any other reason, including early termination of the
term of this Agreement or acceleration of all or any portion of the Obligations
pursuant to the terms hereof, the Borrowers shall indemnify, defend, and hold
the Agent and the Lenders and their participants harmless against any and all
Funding Losses in accordance with Section 2.11.

 

-5-



--------------------------------------------------------------------------------

Section 2.11 Funding Losses. In connection with each LIBOR Rate Loan, the
Borrowers shall indemnify, defend, and hold the Agent and the Lenders harmless
against any loss, cost, or expense incurred by the Agent or any Lender as a
result of (a) the payment of any principal of any LIBOR Rate Loan other than on
the last day of an Interest Period applicable thereto (including as a result of
a Default or an Event of Default), (b) the conversion of any LIBOR Rate Loan
other than on the last day of the Interest Period applicable thereto (including
as a result of a Default or an Event of Default), or (c) the failure to borrow,
convert, continue or prepay any LIBOR Rate Loan on the date specified in any
LIBOR Notice delivered pursuant hereto (such losses, costs, and expenses,
collectively, “Funding Losses”). Funding Losses shall, with respect to the Agent
or any Lender, be deemed to equal the amount reasonably determined by the Agent
or such Lender to be the excess, if any, of (i) the amount of interest that
would have accrued on the principal amount of such LIBOR Rate Loan had such
event not occurred, at the LIBOR Rate that would have been applicable thereto,
for the period from the date of such event to the last day of the then current
Interest Period therefor (or, in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period therefor),
minus (ii) the amount of interest that would accrue on such principal amount for
such period at the interest rate which the Agent or such Lender would be offered
were it to be offered, at the commencement of such period, Dollar deposits of a
comparable amount and period in the London interbank market. A certificate of
the Agent or a Lender delivered to the Borrowers setting forth any amount or
amounts that the Agent or such Lender is entitled to receive pursuant to this
Section 2.11 shall be conclusive absent manifest error.

Section 2.12. Changes in Law; Impracticability or Illegality.

(a) The LIBOR Rate may be adjusted by the Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs
due to changes in applicable law occurring subsequent to the commencement of the
then applicable Interest Period, including changes in tax laws (except changes
of general applicability in corporate income tax laws) and changes in the
reserve requirements imposed by the Board of Governors of the Federal Reserve
System (or any successor), excluding the Reserve Percentage, which additional or
increased costs would increase the

 

-6-



--------------------------------------------------------------------------------

cost of funding loans bearing interest at the LIBOR Rate. In any such event, the
affected Lender shall give the Borrowers and the Agent notice of such a
determination and adjustment and the Agent promptly shall transmit the notice to
each other Lender and, upon its receipt of the notice from the affected Lender,
the Borrowers may, by notice to such affected Lender (i) require such Lender to
furnish to the Borrower a statement setting forth the basis for adjusting such
LIBOR Rate and the method for determining the amount of such adjustment, or
(ii) repay the LIBOR Rate Loans with respect to which such adjustment is made
(together with any amounts due under Section 2.11).

(b) In the event that any change in market conditions or any law, regulation,
treaty, or directive, or any change therein or in the interpretation of
application thereof, shall at any time after the date hereof, in the reasonable
opinion of any Lender, make it unlawful or impractical for such Lender to fund
or maintain LIBOR Rate Loans or to continue such funding or maintaining, or to
determine or charge interest rates at the LIBOR Rate, such Lender shall give
notice of such changed circumstances to the Borrowers and the Agent, and the
Agent promptly shall transmit the notice to each other Lender and (i) in the
case of any LIBOR Rate Loans of such Lender that are outstanding, the date
specified in such Lender’s notice shall be deemed to be the last day of the
Interest Period of such LIBOR Rate Loans, and interest upon the LIBOR Rate Loans
of such Lender thereafter shall accrue interest at the rate then applicable to
Reference Rate Loans of the same type hereunder, and (ii) the Borrowers shall
not be entitled to elect the LIBOR Option until such Lender determines that it
would no longer be unlawful or impractical to do so.

Section 2.13. No Requirement to Match Fund. Anything to the contrary contained
herein notwithstanding, neither the Agent nor any Lender, nor any of their
participants, is required actually to acquire eurodollar deposits to fund or
otherwise match fund any Obligation as to which interest accrues at the LIBOR
Rate. The provisions of this Article II shall apply as if each Lender or its
participants had match funded any Obligation as to which interest is accruing at
the LIBOR Rate by acquiring eurodollar deposits for each Interest Period in the
amount of the LIBOR Rate Loans.”

(f) Section 6.03(a) of the Financing Agreement is hereby amended and restated in
its entirety to read as follows:

“(a) Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage Ratio of the
Parent and its Subsidiaries, at the end of any fiscal quarter of the Parent and
its Subsidiaries, to be less than (i) with respect to the first fiscal quarter
of 2009, 0.25 to 1.0 and (ii) for any fiscal quarter thereafter, 0.5 to 1.0.”

 

-7-



--------------------------------------------------------------------------------

(g) Section 6.03(b) of the Financing Agreement is hereby amended and restated in
its entirety to read as follows:

“(b) Consolidated EBITDA. Permit Consolidated EBITDA of the Parent and its
Subsidiaries, at the end of any fiscal quarter of the Parent and its
Subsidiaries, to be less than (i) with respect to the first fiscal quarter of
2009, $100,000 and (ii) for any fiscal quarter thereafter, $150,000.”

2. Conditions to Effectiveness. This Sixth Amendment shall become effective only
upon satisfaction in full, in a manner satisfactory to the Agent, of the
following conditions precedent (the first date upon which all such conditions
shall have been satisfied being herein called the “Sixth Amendment Effective
Date”):

(a) The representations and warranties contained herein, in Section 5.01 of the
Financing Agreement and in each other Loan Document and certificate or other
writing delivered to the Agent pursuant hereto on or prior to the Sixth
Amendment Effective Date shall be correct on and as of the Sixth Amendment
Effective Date as though made on and as of such date, except to the extent that
such representations and warranties (or any schedules related thereto) expressly
relate solely to an earlier date (in which case such representations and
warranties shall be true and correct on and as of such date); and, no Default or
Event of Default shall have occurred and be continuing on the Sixth Amendment
Effective Date.

(b) The Agent shall have received counterparts of this Sixth Amendment which
bear the signatures of each Borrower.

(c) All legal matters incident to this Sixth Amendment shall be satisfactory to
the Agent and its counsel.

3. Representations and Warranties. Each Loan Party hereby represents and
warrants to the Agent and the Lenders as follows:

(a) Representations and Warranties; No Event of Default. The representations and
warranties herein, in Section 5.01 of the Financing Agreement and in each other
Loan Document and certificate or other writing delivered to the Agent or the
Lenders pursuant hereto on or prior to the Sixth Amendment Effective Date shall
be correct on and as of the Sixth Amendment Effective Date as though made on and
as of such date, except to the extent that such representations and warranties
(or any schedules related thereto) expressly relate solely to an earlier date
(in which case such representations and warranties shall be true and correct on
and as of such date); and no Default or Event of Default shall have occurred and
be continuing on the Sixth Amendment Effective Date.

(b) Organization, Good Standing, Etc. Such Loan Party (i) is a corporation duly
organized, validly existing and in good standing under the laws of the

 

-8-



--------------------------------------------------------------------------------

state of its organization, (ii) has all requisite power and authority to
execute, deliver and perform this Sixth Amendment and to perform the Financing
Agreement, as amended hereby, and (iii) is duly qualified to do business and is
in good standing in each jurisdiction in which the character of the properties
owned or leased by it or in which the transaction of its business makes such
qualification necessary.

(c) Authorization, Etc. The execution, delivery and performance by such Loan
Party of this Sixth Amendment, and the performance by such Loan Party of the
Financing Agreement, as amended hereby, (i) have been duly authorized by all
necessary action, (ii) do not and will not contravene such Loan Party’s charter
or by-laws, any applicable law or any contractual restriction binding on or
otherwise affecting it or any of its properties, (iii) do not and will not
result in or require the creation of any Lien (other than pursuant to any Loan
Document) upon or with respect to any of its properties, and (iv) do not and
will not result in any suspension, revocation, impairment, forfeiture or
nonrenewal of any permit, license, authorization or approval applicable to its
operations or any of its properties.

(d) Governmental Approvals. No authorization or approval or other action by, and
no notice to or filing with, any Governmental Authority or other regulatory body
is required in connection with the due execution, delivery and performance by
such Loan Party of this Sixth Amendment, or for the performance of the Financing
Agreement, as amended hereby.

(e) Enforceability of Loan Documents. Each of this Sixth Amendment, the
Financing Agreement, as amended hereby, and each other Loan Document to which
such Loan Party is a party is a legal, valid and binding obligation of such Loan
Party, enforceable against such Loan Party in accordance with its terms, except
as such enforceability may be limited by or subject to any bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally.

4. Continued Effectiveness of Financing Agreement. Each Borrower hereby
(i) confirms and agrees that each Loan Document to which it is a party is, and
shall continue to be, in full force and effect and is hereby ratified and
confirmed in all respects except that on and after the Sixth Amendment Effective
Date all references in any such Loan Document to “the Financing Agreement”,
“thereto”, “thereof”, “thereunder” or words of like import referring to the
Financing Agreement shall mean the Financing Agreement as amended by this Sixth
Amendment, and (ii) confirms and agrees that to the extent that any such Loan
Document purports to assign or pledge to the Agent or any Lender, or to grant to
the Agent or any Lender a Lien on any collateral as security for the Obligations
of such Borrower from time to time existing in respect of the Financing
Agreement and the other Loan Documents, such pledge, assignment and/or grant of
a Lien is hereby ratified and confirmed in all respects.

5. Miscellaneous.

(a) This Sixth Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original, but all of which taken together shall constitute one and the
same agreement.

 

-9-



--------------------------------------------------------------------------------

(b) Section and paragraph headings herein are included for convenience of
reference only and shall not constitute a part of this Sixth Amendment for any
other purpose.

(c) This Sixth Amendment shall be governed by, and construed in accordance with,
the laws of the State of New York.

(d) Each Borrower hereby acknowledges and agrees that this Sixth Amendment
constitutes a “Loan Document” under the Financing Agreement. Accordingly, it
shall be an Event of Default under the Financing Agreement if (i) any
representation or warranty made by a Borrower under or in connection with this
Sixth Amendment shall have been untrue, false or misleading in any material
respect when made, or (ii) a Borrower shall fail to perform or observe any term,
covenant or agreement contained in this Sixth Amendment.

(e) The Borrowers will pay on demand all reasonable out-of-pocket costs and
expenses of the Agent and the Lenders in connection with the preparation,
execution and delivery of this Sixth Amendment, including, without limitation,
the reasonable fees, disbursements and other charges of Schulte Roth & Zabel
LLP, counsel to the Agent and the Lenders.

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment to be
executed and delivered as of the date first above written.

 

BORROWERS: ENHERENT CORP. By:  

/s/ Pamela Fredette

Name:   Pamela Fredette Title:   President & CEO AGENT and LENDER: ABLECO
FINANCE LLC, as lender and agent, on behalf of itself and its affiliate assigns
By:  

/s/ Daniel E. Wolf

Name:   Daniel E. Wolf Title:   President



--------------------------------------------------------------------------------

Exhibit A

Form of LIBOR Notice

[LETTERHEAD OF BORROWERS]

[                                         ], as Agent

under the below-referenced Financing Agreement

[                                         ]

[                                         ]

Ladies and Gentlemen:

Reference is made to Financing Agreement referred to below, by and among
ENHERENT CORP., a Delaware corporation (the “Parent”), and each Subsidiary of
Parent listed as a borrower on the signature pages thereto (together with the
Parent, each, a “Borrower” and collectively, the “Borrowers”), and ABLECO
FINANCE LLC, a Delaware limited liability company (“Ableco”) as lender and as
agent (in such capacity, the “Agent”) for itself and each Person that purchases
any portion of Ableco’s rights and obligations under the Financing Agreement
pursuant to Sections 2.07 and 10.07 thereof (collectively with Ableco, the
“Lenders”). Capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed to them in the Financing Agreement.

This LIBOR Notice represents the Borrowers’ request to [convert into] [continue
as] [LIBOR Rate Loans] [Reference Rate Loans] $            1 of the outstanding
principal amount of the Loans (the “Requested Loan”)[, and is a written
confirmation of the telephonic notice of such election previously given to the
Agent].

[Such Requested LIBOR Rate Loan will have an Interest Period of [one] [two]
[three] month(s), commencing on                         .]

[This LIBOR Notice further confirms the Borrowers’ acceptance, for purposes of
determining the rate of interest based on the LIBOR Rate under the Financing
Agreement, of the LIBOR Rate as determined pursuant to the Financing Agreement.]

The undersigned certifies that (i) the representations and warranties contained
in Article V of the Financing Agreement and in each other Loan Document and
other certificates or other writing delivered to the Agent or any Lender
pursuant to the Financing Agreement are true and correct on and as of the date
hereof as though made on and as of the date hereof and will be true and correct
on as of the date of the [conversion] [continuation] of the Requested Loan
(except that any representation and warranty made as of a specific date shall be
true and correct as of such specific date), (ii) no Default or Event of Default
has occurred and is continuing or

 

1 In the case of a continuation of a LIBOR Rate Loan, the aggregate principal
amount of such LIBOR Rate Loan shall not be less than $500,000 and in multiples
of $100,000 in excess thereof. In addition, the Borrowers shall not have more
than three (3) LIBOR Rate Loans in effect at any time.



--------------------------------------------------------------------------------

will result from the [conversion] [continuation] of the Requested Loan or will
occur or be continuing on the date of the Requested Loan and (iii) all
applicable conditions set forth in Article IV of the Financing Agreement have
been satisfied as of the date hereof and will remain satisfied as of the date of
the [conversion] [continuation] of the Requested Loan.

Dated:                         

 

BORROWER: ENHERENT CORP. By:  

 

Name:   Title:  